Citation Nr: 9932236	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  95-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right fifth metatarsal 
fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left fifth metatarsal 
fracture.

3.  Entitlement to consideration of extraschedular 
evaluations for service-connected residuals of left and right 
fifth metatarsal fractures.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1980 to May 
1988.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 1993 
and April 1997 from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Seattle, Washington.  In the 
April 1993 rating decision, the RO increased the evaluations 
assigned to the veteran's metatarsal fracture residuals, from 
zero to 10 percent.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In the April 1997 decision, the RO 
determined that extraschedular consideration was not 
warranted in the veteran's case.

In September 1997, the Board remanded this case for 
additional development.  As all actions requested have been 
accomplished, to the extent possible, the Board will proceed 
to adjudicate the veteran's appeal.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The Board further notes that in a 
rating decision dated in July 1999, the RO denied service 
connection for bilateral pes planus, notifying the veteran of 
that determination in August 1999.  As a review of the claims 
file does not reflect the veteran submitted any notice of 
disagreement with that determination, it is not in appellate 
status before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (1999).



FINDINGS OF FACT

1.  Residuals of a right fifth metatarsal fracture consist of 
no more than subjective complaints of pain, without objective 
clinical or diagnostic evidence of bone or joint deformity, 
degenerative changes or other fifth metatarsal pathology 
resulting in more than moderate foot impairment.

2.  Residuals of a left fifth metatarsal fracture consist of 
no more than subjective complaints of pain, without objective 
clinical or diagnostic evidence of bone or joint deformity, 
degenerative changes or other fifth metatarsal pathology 
resulting in more than moderate foot impairment.

3.  Residuals of left and right fifth metatarsal fractures do 
not cause marked interference with employment or require 
frequent periods of hospitalization so as to render the 
provisions of VA's Schedule for Rating Disabilities 
(Schedule) inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of a right fifth metatarsal 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of a left fifth metatarsal 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).

3.  Extraschedular consideration is not warranted for 
service-connected residuals of left and right fifth 
metatarsal fractures.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.71a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran sustained 
fractures of his left and right fifth metatarsals during 
service.  A January 1981 x-ray report indicates a fracture of 
the left fifth metatarsal.  In May 1981 the veteran 
complained of left foot pain.  Examination revealed slight-
to-moderate foot swelling; the impression was train.  A 
December 1984 x-ray report shows a fracture at the base of 
the right fifth metatarsal.  A record dated in December 1984 
indicates that there was minimal displacement.  The toe was 
casted.  A January 1985 x-ray report indicates the presence 
of a healing nondisplaced fracture of the right fifth 
metatarsal.  The impression at that time was healing 
fracture.  A report of x-ray dated in July 1986 reflects that 
the left fifth metatarsal was bowed and deformed proximally, 
"suggesting old in jury."  The x-ray report also indicated 
an area of focal osteolysis, and that osteomyelitis could not 
be ruled out at that point.  A handwritten note indicates 
"vs. healing stress fx."  The x-ray report notes that a 
subacute fracture may also be present.  

In a rating decision dated in June 1988, the RO established 
service connection and assigned separate zero percent 
evaluations for residuals of fractures of the left and right 
fifth metatarsals, effective May 17, 1988.

VA outpatient records dated from May to November 1993, 
reflect that the veteran sought treatment for bilateral foot 
pain.  In May 1993, there was no evidence of redness or 
swelling.  X-rays taken in November 1993 revealed an early 
anterior plantar calcaneal spur and a mild deformity of the 
base of the fifth metatarsal on the right; and, findings 
consistent with an old fracture at the left fifth metatarsal.

The veteran presented for a VA examination in March 1994.  At 
the time of the examination, the veteran appeared in no acute 
distress.  He was wearing shoe inserts; he had no special 
shoes.  He was able to stand and squat normally.  Supination 
and pronation of the heels and toes was normal.  There was no 
deformity of the toes.  There was slight tenderness over the 
fifth metatarsal regions on either side on deep pressure, 
especially the left foot.  Otherwise, his gait was normal, 
without evidence of abnormal sensations, paresthesia or 
abnormal appreciation of sensation.  The diagnosis was 
history of fractures of both metatarsal bones, with recurrent 
residual tenderness over both metatarsals.  

A private medical statement, dated in January 1995, indicates 
that the veteran still had pain in the fifth metatarsals 
bilaterally, as well as mid-foot pain, and that he would be 
casted for orthotics.  Clinical entries dated in January 1995 
include notes of foot pain when standing; periodic ankle 
pain; and pronatory changes bilaterally.

In August 1995, the veteran testified at a personal hearing.  
The veteran complained of foot pain with standing, or 
walking.  He reported using inserts since approximately 1994.  
He complained of severe pain and reported that he worked as a 
salesman.

The veteran appeared for VA examination in February 1996.  
Examination revealed no lower extremity edema.  The light 
touch sensation was intact bilaterally.  There was evidence 
of tenderness with palpation of the mid-shaft area of the 
fifth metatarsal, increased with application of vibratory 
sensation from a tuning fork.  There was 4+/5 muscle strength 
of the peroneus longus and brevis.  The examiner noted that 
"orthoses are benefit TL61 type with top covers and rear 
foot posts.  They contour the patient's feet."  The 
veteran's gait was antalgic.  There was tenderness with 
palpation of the proximal shaft of the fifth metatarsal.  The 
veteran presented with x-rays, opined to show a wedge-shaped 
old fracture site of the left foot, with an area of decreased 
bone density and a healed fracture line at the proximal 
lateral fifth metatarsal on the right.  X-rays taken in 
conjunction with examination, with weightbearing, were opined 
to show a bowing of the left fifth metatarsal and an old 
wedge-shaped fracture site and slight sclerosis.  There was 
mild left pes planus.  The right foot x-ray was sated to show 
what may represent an old fracture site, and, mild pes 
planus.  Diagnoses were a healed metatarsal fracture with 
residual foot pain and pes planus on the right; and a history 
of a metatarsal fracture with nonunion on the left and left 
pes planus.  

The February 1996 VA examiner answered specific questions as 
follows:

1)  The source of foot pain preventing the veteran from 
standing more than two hours or walking one hour was the non-
union of a fractured fifth metatarsal on the left and 
residuals of foot pain following a fracture on the right.  
The examiner indicated that the foot discomfort was not due 
to either a small toe fracture or pes planus.

2)  The veteran was using orthotics for pes planus.

3)  There was evidence of an active inflammatory process 
associated with foot fractures, especially on the left foot.  

A VA examination was conducted in August 1998.  At that time 
the veteran was not wearing orthotic inserts.  He was able to 
stand, ambulate and arise without significant gait 
impairment.  There was no evidence of joint inflammation.  
There was no instability , with the exception of left fifth 
metatarsophalangeal stress testing.  Toe-walking was notable 
for mild left-sided antalgic gait and subjective limitation 
secondary to left fifth metatarsophalangeal discomfort.  
There was no evidence of neuritis.  A bone scan conducted in 
December 1998 revealed mid-to-moderate diffuse activity about 
the mid-feet bilaterally.  

A VA examination was conducted in June 1999.  The examiner 
noted x-ray evidence of a "developmental condition referred 
to metatarsus primus varus."  The examiner commented that 
there was no radiographic evidence that the veteran ever 
fractured his fifth metatarsals and that if he had, there was 
"complete radiographic healing."  The diagnosis was 
residual soreness of lateral fifth metatarsals.  The VA 
examiner commented that there was no evidence of malunion or 
nonunion and that there was no evidence of neuritis; sensory 
examination was completely normal.  There was stated to be no 
arthritis.  There was no evidence of swelling.  

Schedular Evaluation

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule, 38 C.F.R. Part 4 (1999).  The percentage 
ratings contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining the disability evaluation, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1, 4.2 (1999), which require the evaluation of 
the complete medical history of the veteran's condition.

38 C.F.R. § 4.71a, Diagnostic Code 5284 pertains to 
evaluation of other foot injuries and provides for assignment 
of a 10 percent evaluation based on moderate injury, a 20 
percent evaluation based  on moderately severe injury and a 
30 percent evaluation based on severe injury.  Actual loss of 
use of the foot is rated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5283 (1999) provides for evaluations 
based on malunion or nonunion of the tarsal or metatarsal 
bones:  10 percent where moderate, 20 percent where 
moderately severe; and 30 percent where severe.


In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Drosky v. Brown, 10 Vet. App. 251 
(1997); Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

In the instant case, the veteran is currently in receipt of 
separate 10 percent evaluations, based on application of 
Diagnostic Code 5284, for moderate impairment of each foot.  
The competent evidence of record is consistent in showing 
that despite his complaints of pain, particularly with 
prolonged standing or walking, the veteran is able to 
ambulate normally.  Any need for orthotics has been 
attributed to nonservice-connected pes planus and not to 
residuals of metatarsal fractures.  Diagnostic test results 
have characterized the evidence of impairment from toe 
fracture residuals as mild-to-moderate and the record 
contains no competent evidence determining that there is 
residual foot impairment of more than a moderate degree.  

Here the Board recognizes that the record contains evidence 
of nonunion at the left fifth metatarsal and that such has 
been opined to cause the veteran pain.  However, there is no 
evidence that the veteran's left foot is more than moderately 
impaired, even with consideration of nonunion of the 
metatarsal.  As indicated, he is able to ambulate normally, 
without the use of any assistive devices, and has not 
required surgery for his left or right metatarsal residuals.  
Moreover, the most recent examination, to include diagnostic 
testing at that time, in fact showed no evidence of left foot 
nonunion.  As such, the Board finds that Diagnostic Code 5284 
is more appropriate than Diagnostic Code 5283 to the 
veteran's left toe disability.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  As stated, that code does not provide 
a basis upon which to assign a higher evaluation.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation to residuals of either 
a left or right metatarsal fracture.  Also, as Diagnostic 
Code 5284 is not based upon limitation of motion, the 
principles of 38 C.F.R. §§ 4.40 and 4.45 (1999), with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996), cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Extraschedular Consideration

The veteran in this case argues that his service-connected 
metatarsal fracture residuals interfere with his normal 
employment, to include due to walking or standing 
difficulties.  Based on the competent evidence in this case, 
however, the Board does not find that consideration of an 
extraschedular ratings under the provisions of 
38 C.F.R. § 3.321(b)(1) are warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's fractured metatarsal 
residuals result in marked interference with his employment 
or that such require frequent periods of hospitalization.  

The percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  That 
provision speaks directly to the facts of this case.  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the 10 percent schedular evaluations 
currently assigned to the veteran's fracture residuals.  What 
the veteran has not shown in this case is that his metatarsal 
fractures result in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

An evaluation in excess of 10 percent for service-connected 
residuals of a right fifth metatarsal fracture is denied.

An evaluation in excess of 10 percent for service-connected 
residuals of a left fifth metatarsal fracture is denied.

Consideration of extraschedular evaluations for service-
connected residuals of left and right fifth metatarsal 
fractures is not warranted.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

